DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Reddy et al. (US 2009/0301543 A1) is the closest prior art.  
Reddy discloses a photovoltaic product comprising a foil with a photovoltaic layer stack and an electrically conductive layer stack that supports the photovoltaic layer stack and that in an operational state provides for a transport of electric energy generated by the photovoltaic layer stack to an external load. Instant claim 1 or 7 differs from Reddy in that both the first and the second electrically conductive layers comprise an electrically conductive background domain and a plurality of laterally distributed, mutually distinct contact areas which are electrically insulated from the electrically conductive background domain. In the photovoltaic product of Reddy only one plurality of laterally distributed, mutually distinct contact areas are present on one electrically conductive layer (in layer 407, but not in layer 412). Reddy discloses that a first plurality of conductive vias is connected to a first plurality of contact areas, whereas the second plurality of conductive vias is not connected to contact areas but directly to the front TCO layer of the solar cells (see Fig. 2 of Reddy). Reddy alone or in combination with other art of record does not discloses two plurality of conductive vias with different polarities. There is no teaching . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/GOLAM MOWLA/Primary Examiner, Art Unit 1721